Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2013-628 C/W 2013-1478 AND 2011-12191; to the Court of Appeal, Fourth Circuit, No. 2017-C-0142
hNot considered; not timely filed. Relator’s May 30, 2017 writ application to this court was filed more than thirty days from the court of appeal’s March 8, 2017 judgment dismissing the writ application and its April 18, 2017 disposition declining to consider the rehearing application. See Supreme Court Rule X, § 6(a). Motion to dismiss denied as moot.